DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0025253 to Popov et al (Popov et al). Popov et al teaches an apparatus for the recovery of alloy components, which may be from a noble alloy, including a high vacuum chamber (vacuum tank 2) housing a crucible (5), a heating element (4) arranged around the crucible, a condensation device (8, 10) facing an upper mouth of the crucible (see figure 1 for example), by showing all aspects of claim 1.
Claim(s) 23   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,136,627 to Caldwell Jr et al (Caldwell Jr et al). Caldwell Jr et al teaches an apparatus for the recovery of alloy components, which may be from a noble alloy, including a high vacuum chamber (see figure 4 for example) housing a crucible (1), a heating element (13) arranged around the crucible, a condensation device (the condenser of figure 1 for example) facing an upper mouth of the crucible (see figure 4 for example), the condensation device including one cold element (8) and one deflector (5, 7) for deflecting aeriform substances toward the cold element, thereby showing all aspects of claim 1.

Allowable Subject Matter
Claims 1, 2, 4-9 and 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  All of the above claims are allowable over to cited prior art at least because none of the cited prior show or fairly suggest a movable deflector component as recited in instant amended claim 1.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not fully persuasive. Initially, it is noted that Applicant’s amendments and argument have overcome the objection to the drawing and specification as well as the rejections of claims 1, 2, 4-9 and 11-19 under any of 35 USC 112(b), 102 or 103. These rejections have been withdrawn. However, Applicant’s argument that claims 21-23 are also allowable at least because they contain the indicated allowable subject matter of amended claim 1 is not persuasive at least because these claims do not include the movable deflector element as recited in amended claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk